Castase fi Ber-obSto-PAw ™Bdctiménes?? Filed obARH20! Page 1 of 1

UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF NEW YORK M FM ( EN N0 a p

UNITED STATES OF AMERICA,
Plaintiff,
v. : Criminal No. 1:15-CR-549

JOEL MINAYA,
Defendant.

 

MOTION FOR EARLY TERMINATION
OF SUPERVISED RELEASE

NOW COMES JOEL MINAYA, motioning this Court in propria persona (pro se) to
terminate the imposed term of supervised release, reducing such to a “time already
served” duration. This request is made pursuant to title 18 United States Code §3583(e)
and Federal Rules of Criminal Procedure 32.1(c), Under the same rule of criminal

procedure, no hearing is requested in this matter.

COMPLIANCE AND COVID-19 PRO SE FILING PROCEDURES

This pleading is not written in letter-motion format, as | am the defendant in this
case. As such, ] am not a practicing attorney in the Southern District of New York and I
do not have access to the EM/ECF system for filing. However, this document conforms
to L.R.Cnm.P. 49.

Insofar as COVID-19 adjusted procedures allow, this motion is filed in “paper

Metin Seack,

etl 7

LEWIS A. AKG USD)

| Chey 2s
